DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 08/14/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	
Specification
The disclosure is objected to because of the following informalities:
In page 11, lines 32-33, “inner diameter DB” should read   “inner diameter dB”
In page 11, line 33, “from the midpoint DB” should read “from the midpoint MB”
In page 11, lines 34, “inner diameter DB” should read   “inner diameter dB”
In page 12, line 1, “from the midpoint DB to the first end 52” should read “from the midpoint MB to the first end 52”
In page 12, lines 1-2, “from the midpoint DB to the second end 54” should read “from the midpoint MB to the second end 54”
In page 12, line 23, “the bladder 11” should read “the bladder 14”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-7, 9-11, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Tsujikawa et al. (EP 0,452,912), hereinafter referred to as Tsujikawa-912.

    PNG
    media_image1.png
    338
    488
    media_image1.png
    Greyscale

Regarding claim 1, Tsujikawa-912 discloses a mandrel (“outer shaft 1” and “inner shaft 2” of Fig. 1-2) for an elastomeric pump (“liquid infusion device” of Fig. 1-2, see Col. 1, lines 42-45), comprising: a body (see Examiner’s annotated Fig. 1 above) extending over a length (see Examiner’s annotated Fig. 1 above) from a first end (seen above in Examiner’s annotated Fig. 1 or, with more detail, in Examiner’s annotated Fig. 2 below) to an opposing second end (seen above in Examiner’s annotated Fig. 1 or, with more detail, in Examiner’s annotated Fig. 2 below); an outer diameter (“DM” of Examiner’s annotated Fig. 1 above); a bore extending within the body (see Examiner’s annotated Fig. 1 and 2 illustrating how bore extends within body); an inlet port (“hole 15” of Fig. 2) defined near the first end (“1st end”, see M at midpoint” of Examiner’s annotated Fig. 1 and 2, Examiner notes that midpoint is determined by the length shown in Examiner’s annotated Fig. 1) of the length (“length”, see Examiner’s annotated Fig. 1 above) is different than the outer diameter at each of the first end and the second end (see the inequality relationship shown in Examiner’s annotated Fig. 2 below showing how outer diameter at midpoint is different than the outer diameter at each of the first end and second end).

    PNG
    media_image2.png
    463
    805
    media_image2.png
    Greyscale

Regarding claim 5, Tsujikawa-912 discloses the mandrel of claim 1 and further discloses wherein the outer diameter (“DM” of Examiner’s annotated Fig. 1 and 2 above) at the midpoint of the length (“DM M at first end”, see Examiner’s annotated Fig. 2 above) and is greater than the outer diameter at the second end (“DM at second end”, see Examiner’s annotated Fig. 2 above and note the inequality statement showing the relative differences between the three diameters) such that the mandrel (1/2) is generally tapered (“tapered”, see Examiner’s annotated Fig. 1 and 2 above) from the first end to the second end (see Examiner’s annotated Fig. 1 and 2 above and note how due to the tapered configuration of “outer shaft 1” the mandrel is generally tapered from the first end to the second end when the mandrel is in the configuration shown in Fig. 1).
Regarding claim 6, Tsujikawa-912 discloses the mandrel of claim 1 and further discloses wherein an inflatable elastomeric bladder (“bladder 3” of Fig. 1-2, see Col. 3, line 57 through Col. 4, line 6) is secured over the mandrel (1/2) to form the elastomeric pump (see Col. 3, lines 3-5 and Col. 3, lines 28-35).
Regarding claim 7, Tsujikawa-912 discloses a mandrel (“outer shaft 1” and “inner shaft 2” of Fig. 1-2) for an elastomeric pump (“liquid infusion device” of Fig. 1-2, see Col. 1, lines 42-45), comprising: a body (see Examiner’s annotated Fig. 1 above) extending over a length (see Examiner’s annotated Fig. 1 above) from a first end (seen above in Examiner’s annotated Fig. 1 or, with more detail, in Examiner’s annotated Fig. 2 above) to an opposing second end (seen above in Examiner’s annotated Fig. 1 or, with more detail, in Examiner’s annotated Fig. 2 above); an outer diameter (“DM” of Examiner’s annotated Fig. 1 above); a bore extending within the body (see Examiner’s annotated Fig. 1 and 2 illustrating how bore extends within body); an inlet port (“hole 15” of Fig. 2) defined near the first end (“1st end”, see Examiner’s annotated Fig. 2 above illustrating proximity of inlet to first end), the inlet port in fluid communication with the bore (see Col. 5, lines 29-39 and Col. 3, lines 9-11); and a fill port (see Examiner’s annotated Fig. 2 above) defined between the first end and the second end (see Examiner’s annotated Fig. 1 and 2 and note how even when “inner shaft 2” goes inside “outer shaft 1” the fill port is M” of Examiner’s annotated Fig. 1 and 2 above) gradually transitions from a first outer diameter (“DM at first end”, see Examiner’s annotated Fig. 2 above) at the first end (“first end” see Examiner’s annotated Fig. 1 and 2 above) to a second outer diameter (“DM at second end”, see Examiner’s annotated Fig. 2 above) at the second end (“second end”, see Examiner’s annotated Fig. 1 and 2 above and note how the tapered configuration of “outer shaft 1” creates a gradual transition in outer diameter between first end and second end). 
Regarding claim 9, Tsujikawa-912 discloses the mandrel of claim 7 and further discloses wherein the first outer diameter (“DM at first end”, see Examiner’s annotated Fig. 2 above) is greater than the second outer diameter (“DM at second end”, see Examiner’s annotated Fig. 2 above) such that the outer diameter (“DM” of Examiner’s annotated Fig. 1 and 2 above) gradually decreases from the first end to the second end (see Examiner’s annotated Fig. 1 and 2 above and note how the tapered configuration of “outer shaft 1” facilitates the gradually decrease from the first end to the second end).
Regarding claim 10, Tsujikawa-912 discloses the mandrel of claim 7 and further discloses wherein an inflatable elastomeric bladder (“bladder 3”, see Col. 3, lines 36-40) is secured over the mandrel (1/2) to form the elastomeric pump (“liquid infusion device” of Fig. 1-2, see Col. 1, lines 42-45).
Regarding claim 11, Tsujikawa-912 discloses an elastomeric pump (“liquid infusion device” of Fig. 1-2, see Col. 1, lines 42-45) for an infusion assembly  (“liquid drug dispensation assembly” of Fig. 1), comprising: a mandrel (“outer shaft 1” and “inner shaft 2” of Fig. 1-2) comprising a body (see Examiner’s annotated Fig. 1 above) extending over a length (see Examiner’s annotated Fig. 1 above) from a first end (seen above in Examiner’s annotated Fig. 1 or, with more detail, in Examiner’s annotated Fig. 2 above) to an opposing second end (seen above in Examiner’s annotated Fig. 1 or, with more detail, in Examiner’s annotated Fig. 2 above); an outer diameter (“DM” of Examiner’s annotated Fig. 1 above); a bore st end”, see Examiner’s annotated Fig. 2 above illustrating proximity of inlet to first end), the inlet port in fluid communication with the bore (see Col. 5, lines 29-39 and Col. 3, lines 9-11); and a fill port (see Examiner’s annotated Fig. 2 below) defined between the first end and the second end (see Examiner’s annotated Fig. 1 and 2 and note how even when “inner shaft 2” goes inside “outer shaft 1” the fill port is between the first and second end), the fill port in fluid communication with the bore (see Examiner’s annotated Fig. 2 above illustrating how lumen of bore opens to fill port and, therefore, the fill port is in fluid communication with the bore), wherein the outer diameter at a midpoint (“DM at midpoint” of Examiner’s annotated Fig. 1 and 2, Examiner notes that midpoint is determined by the length shown in Examiner’s annotated Fig. 1) of the length (“length”, see Examiner’s annotated Fig. 1 above) is different than the outer diameter at each of the first end and the second end (see the inequality relationship shown in Examiner’s annotated Fig. 2 above showing how outer diameter at midpoint is different than the outer diameter at each of the first end and second end); and wherein an inflatable elastomeric bladder (“bladder 3”, see Col. 3, lines 36-40) disposed on the mandrel (1/2), the inflatable bladder sealingly secured on the mandrel (1/2) near each the first end and the second end (see Col. 3, lines 5-9). 
Regarding claim 15, Tsujikawa-912 discloses the elastomeric pump of claim 11 and further discloses wherein the outer diameter (“DM” of Examiner’s annotated Fig. 1 and 2 above) at the midpoint of the length (“DM at midpoint”, see Examiner’s annotated Fig. 2 above) is less than the outer diameter at the first end (“DM at first end”, see Examiner’s annotated Fig. 2 above) and is greater than the outer diameter at the second end (“DM at second end”, see Examiner’s annotated Fig. 2 above and note the inequality statement showing the relative differences between the three diameters) such that the mandrel (1/2) is generally tapered (“tapered”, see Examiner’s annotated Fig. 1 and 2 above) from the first end to the second end (see Examiner’s annotated Fig. 1 and 2 above and note how due to the 
Regarding claim 16, Tsujikawa-912 discloses the elastomeric pump of claim 11 and further discloses wherein the mandrel defines a groove (“groove”, see Examiner’s annotated Fig. 2 below) at each of the first end (“first end”, see Examiner’s annotated Fig. 2 below) and the second end (“second end”, see Examiner’s annotated Fig. 2 below).

    PNG
    media_image3.png
    519
    834
    media_image3.png
    Greyscale

Regarding claim 17, Tsujikawa-912 discloses the elastomeric pump of claim 16 and further discloses wherein an O-ring (“sealing means such as O-ring 5” of Fig. 2) secures the bladder (3) to the mandrel (1/2) at the first end (“first end”, see Examiner annotated Fig. 2 above) of the mandrel (1/2, see Col. 3, lines 5-7 indicating how bladder is secured to “outer shaft” by sealing means such as O-ring) and an O-ring (5) secures the bladder (3) to the mandrel (1/2) at the second end (“second end”, see Examiner’s annotated Fig. 2 above) of the mandrel (1/2, see Col. 3, lines 7-9 and Examiner’s annotated Fig. 2 above), and wherein each O-ring (5) fits into the groove (“groove”, see Examiner’s annotated Fig. 2 .
Claims 1, 4, 6-8, 10-11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Tsujikawa et al. (US 5,178,610), hereinafter referred to as Tsujikawa-610.
Regarding claim 1, Tsujikawa-610 discloses a mandrel (“tubular outer shaft 2” of Fig. 1-3 and “inner shaft 1” of Fig. 1-3) for an elastomeric pump (“bladder assembly A” of Fig. 1), comprising: a body (see Examiner’s annotated Fig. 2 below) extending over a length (“length” corresponds to longitudinal distance between first end and second end when outer shaft is fully collapsed over inner shaft) from a first end (see Examiner’s annotated Fig. 2 below) to an opposing second end (see Examiner’s annotated Fig. 2 below); an outer diameter (“DM”, see Examiner’s annotated Fig. 2 below); a bore (see Examiner’s annotated Fig. 2 below) extending within the body (see Examiner’s annotated Fig. 2 below illustrating how bore extends within body); an inlet port (“inlet/outlet portion 13” of Fig. 2) defined near the first end (see Examiner’s annotated Fig. 2 below illustrating proximity of inlet port to first end), the inlet port (13) in fluid communication with the bore (see Col. 4, lines 60-64 indicating how inlet port is in fluid communication with bladder 3 and see Fig. 2 illustrating how lumen of port opens to bladder 3; the inlet port and bore are therefore in fluid communication with each other); and a fill port (see Examiner’s annotated Fig. 2 below) defined between the first end and the second end (see Fig. 2 illustrating how even when outer shaft is fully collapsed over the inner shaft the fill port is between the first end and second end) in fluid communication with the bore (see Examiner’s annotated Fig. 2 below showing how lumen of fill port opens to lumen of bore), wherein the outer diameter at a midpoint of the length (“DM at midpoint”, see Examiner’s annotated Fig. 2 below illustrating location and diameter of midpoint when outer shaft is fully collapsed over inner shaft) is different than the outer diameter at each of the first end (“DM at first end”) and the second end (“DM at second end”, see Examiner’s annotated Fig. 2 below 

    PNG
    media_image4.png
    608
    868
    media_image4.png
    Greyscale

Regarding claim 4, Tsujikawa-610 discloses the mandrel of claim 1 and further discloses wherein the outer diameter at the midpoint of the length (“DM at midpoint”, see Examiner’s annotated Fig. 2 above) is greater than the outer diameter at the first end (“DM at first end”, see inequality relationship of Examiner’s annotated Fig. 2 above which is due to gradual taper of outer shaft 2) and is less than the outer diameter at the second end (“DM
Regarding claim 6, Tsujikawa-610 discloses the mandrel of claim 1 and further discloses wherein an inflatable elastomeric bladder (“bladder 3” of Fig. 1-2, see Col 3, lines 26-34) is secured over the mandrel (1/2, see Col. 3, lines 35-40) to form the elastomeric pump (“bladder assembly A” of Fig. 1).
Regarding claim 7, Tsujikawa-610 discloses a mandrel (“tubular outer shaft 2” of Fig. 1-3 and “inner shaft 1” of Fig. 1-3) for an elastomeric pump (“bladder assembly A” of Fig. 1), comprising: a body (see Examiner’s annotated Fig. 2 above) extending over a length (“length” corresponds to longitudinal distance between first end and second end when outer shaft is fully collapsed over inner shaft) from a first end (see Examiner’s annotated Fig. 2 above) to an opposing second end (see Examiner’s annotated Fig. 2 above); an outer diameter (“DM”, see Examiner’s annotated Fig. 2 above); a bore (see Examiner’s annotated Fig. 2 above) extending within the body (see Examiner’s annotated Fig. 2 above illustrating how bore extends within body); an inlet port (“inlet/outlet portion 13” of Fig. 2) defined near the first end (see Examiner’s annotated Fig. 2 above illustrating proximity of inlet port to first end), the inlet port (13) in fluid communication with the bore (see Col. 4, lines 60-64 indicating how inlet port is in fluid communication with bladder 3 and see Fig. 2 illustrating how lumen of port opens to bladder 3; the inlet port and bore are therefore in fluid communication with each other); and a fill port (see Examiner’s annotated Fig. 2 above) defined between the first end and the second end (see Fig. 2 illustrating how even when outer shaft is fully collapsed over the inner shaft the fill port is between the first end and second end) in fluid communication with the bore (see Examiner’s annotated Fig. 2 above showing how lumen of fill port opens to lumen of bore), wherein the outer diameter (“DM”) gradually transitions from a first outer diameter (“DM at first end”) to a second outer diameter (“DM at second end”, see inequality relationship of Examiner’s annotated Fig. 2 above and note how the gradual taper of the outer shaft 2 facilitates this transition). 
Regarding claim 8, Tsujikawa-610 discloses the mandrel of claim 7 and further discloses wherein the first outer diameter (“DM at first end”) is less than the second outer diameter (“DM at second end”, 
Regarding claim 10, Tsujikawa-610 discloses the mandrel of claim 7 and further discloses wherein an inflatable elastomeric bladder (“bladder 3” of Fig. 1-2, see Col 3, lines 26-34) is secured over the mandrel (1/2, see Col. 3, lines 35-40) to form the elastomeric pump (“bladder assembly A” of Fig. 1).
Regarding claim 11, Tsujikawa-610 discloses an elastomeric pump (“bladder assembly A” of Fig. 1) for an infusion assembly (“liquid-drug dispensing portion C” of Fig. 1) comprising: a mandrel (“tubular outer shaft 2” of Fig. 1-3 and “inner shaft 1” of Fig. 1-3) comprising a body (see Examiner’s annotated Fig. 2 above) extending over a length (“length” corresponds to longitudinal distance between first end and second end when outer shaft is fully collapsed over inner shaft) from a first end (see Examiner’s annotated Fig. 2 above) to an opposing second end (see Examiner’s annotated Fig. 2 above); an outer diameter (“DM”, see Examiner’s annotated Fig. 2 above); a bore (see Examiner’s annotated Fig. 2 above) extending within the body (see Examiner’s annotated Fig. 2 above illustrating how bore extends within body); an inlet port (“inlet/outlet portion 13” of Fig. 2) defined near the first end (see Examiner’s annotated Fig. 2 above illustrating proximity of inlet port to first end), the inlet port (13) in fluid communication with the bore (see Col. 4, lines 60-64 indicating how inlet port is in fluid communication with bladder 3 and see Fig. 2 illustrating how lumen of port opens to bladder 3; the inlet port and bore are therefore in fluid communication with each other); and a fill port (see Examiner’s annotated Fig. 2 above) defined between the first end and the second end (see Fig. 2 illustrating how even when outer shaft is fully collapsed over the inner shaft the fill port is between the first end and second end) in fluid communication with the bore (see Examiner’s annotated Fig. 2 above showing how lumen of fill port M at midpoint”, see Examiner’s annotated Fig. 2 above illustrating location and diameter of midpoint when outer shaft is fully collapsed over inner shaft) is different than the outer diameter at each of the first end (“DM at first end”) and the second end (“DM at second end”, see Examiner’s annotated Fig. 2 above illustrating how the gradual taper of outer shaft 2 facilitates the inequality relationship present between the outer diameters of the first end, second end, and midpoint); and an inflatable elastomer bladder (“bladder 3” of Fig. 1-2, see Col 3, lines 26-34) disposed on the mandrel (1/2, see Fig. 2 illustrating how bladder is disposed on mandrel), the bladder (3) sealingly secured on the mandrel (1/2) near each of the first end (“first end”, see Examiner’s annotated Fig. 2 above) and the second end (“second end”, see Col. 3, lines 35-40).
Regarding claim 14, Tsujikawa-610 discloses the elastomeric pump of claim 11 and further discloses wherein the outer diameter at the midpoint of the length (“DM at midpoint”, see Examiner’s annotated Fig. 2 above) is greater than the outer diameter at the first end (“DM at first end”, see inequality relationship of Examiner’s annotated Fig. 2 above which is due to gradual taper of outer shaft 2) and is less than the outer diameter at the second end (“DM at second end”, see inequality relationship of Examiner’s annotated Fig. 2 above which is due to gradual taper of outer shaft 2) such that the mandrel (1/2) is generally tapered from the second end (“second end” see Examiner’s annotated Fig. 2 above) to the first end (“first end”, see Examiner’s annotated Fig 2 above illustrating how when outer shaft is fully collapsed over inner shaft the gradual taper runs from the second end to the first end).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujikawa-912 (EP 0,452,912) in view of Heston et al. (US 2006/0229558).
Regarding claim 2, Tsujikawa-912 discloses the mandrel of claim 1. Tsujikawa does not, however, disclose wherein the outer diameter at the midpoint of the length is greater than the outer diameter at each of the first end and the second end such that the mandrel is a generally convex mandrel.
Heston et al. teaches a mandrel (“axially variable core 180” of Fig. 1-8) for an elastomeric pump (“medical infuser device apparatus 100” of Fig. 1-8, see [0005], lines 1-2), comprising a body (“elongated fork member 600” and “elongated fork member 700” of Fig. 1-8) extending over a length (“axial distance 1260” of Fig. 6) from a first end (“annular groove 640” of Fig. 6) to an opposing second end (“annular groove 740” of Fig. 6), wherein an outer diameter at a midpoint (“maximum diametrical span 1240” of Fig. 6, see [0029], lines 12-17) is different than the outer diameter at each of the first end (“diameter 1200” of Fig. 6) and the second end (“diameter 1220” of Fig. 6, see [0029], lines 10-18 and Fig. 6 illustrating how diameter at the midpoint is larger than the diameter at both the first end and second end). Specifically, Heston et al. teaches wherein the outer diameter at the midpoint (1240) of the length (1260) is greater than the outer diameter at each of the first end (1200) and the second end (1220, see [0029], lines 10-20 and Fig. 6 illustrating how diameter at the midpoint is greater than the diameter at both the first end and second end) such that the mandrel (180) is a generally convex mandrel (see Fig. 6 illustrating how mandrel is generally convex along length of the mandrel). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mandrel of Tsujikawa-912 such that the outer diameter at the midpoint of the length is greater than the outer diameter at each of the first end and the second end such that the mandrel is a generally convex mandrel as taught by Heston et al. Doing so provides a 
Regarding claim 12, Tsujikawa-912 discloses the elastomeric pump of claim 11. Tsujikawa does not, however, disclose wherein the outer diameter of the mandrel at the midpoint of the length is greater than the outer diameter at each of the first end and the second end such that the mandrel is a generally convex mandrel. 
In the same field of endeavor, Heston et al. teaches an elastomeric pump (“medical infuser device apparatus 100” of Fig. 1-8, see [0005], lines 1-2) for an infusion assembly (see [0006]), comprising: a mandrel (“axially variable core 180” of Fig. 1-8), comprising a body (“elongated fork member 600” and “elongated fork member 700” of Fig. 1-8) extending over a length (“axial distance 1260” of Fig. 6) from a first end (“annular groove 640” of Fig. 6) to an opposing second end (“annular groove 740” of Fig. 6), wherein an outer diameter at a midpoint (“maximum diametrical span 1240” of Fig. 6, see [0029], lines 12-17) is different than the outer diameter at each of the first end (“diameter 1200” of Fig. 6) and the second end (“diameter 1220” of Fig. 6, see [0029], lines 10-18 and Fig. 6 illustrating how diameter at the midpoint is larger than the diameter at both the first end and second end). Specifically, Heston et al. teaches wherein the outer diameter at the midpoint (1240) of the length (1260) is greater than the outer diameter at each of the first end (1200) and the second end (1220, see [0029], lines 10-20 and Fig. 6 illustrating how diameter at the midpoint is greater than the diameter at both the first end and second end) such that the mandrel (180) is a generally convex mandrel (see Fig. 6 illustrating how mandrel is generally convex along length of the mandrel). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mandrel of Tsujikawa-912 such that the outer diameter at the midpoint of the length is greater than the outer diameter at each of the first end and the second end such that the mandrel is a generally convex mandrel as taught by Heston et al. Doing so provides a means for radially stretching the bladder at the midpoint by at least 10%, preferably by about 12% (see [0029], lines 17-20 of Heston et al.). Additionally, such a modification provides an apparatus for the infusion of liquids wherein the bladder and mandrel are co-operable between a first state in which the bladder has expanded the mandrel and a second state in which the mandrel stretches the bladder after the bladder has forced liquid through the mandrel (see [0007] of Heston et al.).
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujikawa-912 (EP 0,452,912) in view of Sancoff et al. (US 5,105,983).
Regarding claim 3, Tsujikawa-912 discloses the mandrel of claim 1. Tsujikawa does not, however, disclose wherein the outer diameter at the midpoint of the length is less than the outer diameter at each of the first end and the second end such that mandrel us a generally concave mandrel. 
In the same field of endeavor, Sancoff et al. teaches a mandrel (“support member 64” of Fig. 4-5) for an elastomeric pump (see Col. 2, lines 57-66) wherein the mandrel comprises a first end (“annular shoulder 72” of Fig. 4), a second end (“annular shoulder 70” of Fig. 4), and a length extending there between (see Fig. 4 and note how length corresponds to distance between first end and second end). Additionally, Sancoff et al. teaches that the outer diameter at the first end (72, outer diameter of first end corresponding to the outer most diameter at the annular shoulder most adjacent to “clamping surface 68” of Fig. 4) and the outer diameter at the second end (70, outer diameter of second end corresponding to the outer most diameter at the annular shoulder most adjacent to “clamping surface 66” of Fig. 4) are both greater than the outer diameter at a midpoint (point of “support member 74” of Fig. 4 that is equidistant to first end and second end) of the length (see Fig. 4 and note how diameter of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first end and second end of the mandrel of Tsujikawa-912 such that they comprised the shapes of the first end and second end taught by Sancoff et al. Doing so would provide a mandrel wherein the outer diameter at the midpoint of the length is less than the outer diameter at each of the first end and the second end such that the mandrel is a generally concave mandrel and corresponds to a design which was already well known in the art prior to the effective filing date of the claimed invention. Additionally, Sancoff et al. teaches that such a modification would be beneficial because the shapes of the first end and second end taught by Sancoff et al. provide separation of a clamping surface from the rest of the remainder of the mandrel (see Col. 3, lines 7-10). 
Regarding claim 13, Tsujikawa-912 discloses the elastomeric pump of claim 11. Tsujikawa does not, however, disclose wherein the outer diameter of the mandrel at the midpoint is less than the outer diameter at each of the first end and the second end such that the mandrel is a generally concave mandrel.
In the same field of endeavor, Sancoff et al. teaches an elastomeric pump (see Col. 2, lines 57-66) for an infusion assembly (see Fig. 5), comprising a mandrel comprising a first end (“annular shoulder 72” of Fig. 4), a second end (“annular shoulder 70” of Fig. 4), and a length extending there between (see Fig. 4 and note how length corresponds to distance between first end and second end). Additionally, Sancoff et al. teaches that the outer diameter at the first end (72, outer diameter of first end corresponding to the outer most diameter at the annular shoulder most adjacent to “clamping surface 68” of Fig. 4) and the outer diameter at the second end (70, outer diameter of second end corresponding to the outer most diameter at the annular shoulder most adjacent to “clamping surface 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first end and second end of the mandrel of Tsujikawa-912 such that they comprised the shapes of the first end and second end taught by Sancoff et al. Doing so would provide a mandrel wherein the outer diameter at the midpoint of the length is less than the outer diameter at each of the first end and the second end such that the mandrel is a generally concave mandrel and corresponds to a design which was already well known in the art prior to the effective filing date of the claimed invention. Additionally, Sancoff et al. teaches that such a modification would be beneficial because the shapes of the first end and second end taught by Sancoff et al. provide separation of a clamping surface from the rest of the remainder of the mandrel (see Col. 3, lines 7-10). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290.  The examiner can normally be reached on 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783